Citation Nr: 1601984	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-29 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  He is the recipient of numerous awards and decorations, to include the Combat Medical Badge.

This matter comes before the Board of Veterans Appeals' (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter, Agency of Original Jurisdiction (AOJ)).

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.  In this regard, while such evidence has not yet been associated with the Veteran's claims file, a synopsis of such is included in the hearing transcript and, moreover, as the Board grants the claims on appeal in full, there is no prejudice to the Veteran in proceeding with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss is the result of noise exposure during his military service.
 
2.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during his military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).
 
2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Additionally, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

 Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hearing Loss

For the reasons explained below, the Board finds that the Veteran is entitled to service connection for bilateral hearing loss. 

The evidence of record establishes that the Veteran has a bilateral hearing loss disability as defined by VA regulation.  In this regard, a March 2009 VA audiological examination found auditory thresholds of 70 decibels or greater for both ears in the frequencies of 3000 and 4000 Hertz.  Thus, the Board finds that the first element of service connection, a current disability, has been met. 

Next, the Board finds that the Veteran had in-service noise exposure.  In this regard, he served in Vietnam as a combat medic and earned the Combat Medical Badge (CMB).  See the Veteran's DD-214.  Further, he offered competent and credible sworn testimony that he was exposed to noise in the combat environment.  Additionally, the Veteran submitted an affidavit from his former commander in Vietnam attesting to his participation in heavy combat and being subject to enemy mortar and rocket rounds.  As this evidence is consistent with the award of the CMB, the Board finds that the Veteran was exposed to noise in service.  As such, the Board finds that the second element of service connection, in-service incurrence or injury, has been met. 

Consequently, the remaining inquiry is whether the Veteran's current hearing loss had its onset in service or is otherwise related to his in-service noise exposure.

The Veteran served on active duty from January 1968 to December 1969.  The record includes a May 1966 Reserve Commission examination report which reflected audiometric readings as follows:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4086
6000
6144
8000
8192
Right 
-
0
0
10
10
30
30
-
Left
-
5
0
0
0
5
5
-

However, service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As such, the conversion to ISO units is below:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4086
6000
6144
8000
8192
Right 
-
15
10
20
20
35
40
-
Left
-
20
10
10
10
10
15
-

Notably, while the Veteran had elevated right ear hearing thresholds at 4000 and 6000 Hertz, the examination report does not reflect a diagnosis of right ear hearing loss.

The record does not contain a military examination at the time of the Veteran's entrance into active duty in January 1968.  An audiometric examination at the time of separation, dated December 1969, reflected audiometric readings as follows:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4086
6000
6144
8000
8192
Right 
-
5
10
15
-
5
-
-
Left
-
20
15
0
-
15
-
-

A November 2008 statement from Dr. B.F.M., a doctor in osteopathy who was a Captain of the U.S. Medical Corps and former Battalion Surgeon for the 1st/61st Brigade, 5th Infantry Division, indicates that he served as the Veteran's commander and doctor while in Vietnam.  The Veteran was described as participating in heavy combat during four operations including Khe Sanh and Alpha 4 fire base in the demilitarized zone (DMZ).  Dr. B.F.M. indicated that, on at least three occasions following enemy mortar and rocket rounds, the Veteran complained of ear pain, loss of hearing, and tinnitus.  Dr. B.F.M. stated that the Veteran's loss of hearing was confirmed by simple whisper voice field tests, which were recorded in the Veteran's medical records.  The Veteran's hearing loss and ear pain resolved after a short time, and his tinnitus dissipated but did not fully resolve.  The Veteran was described as frequently and intermittently being intensively exposed to traumatic percussive enemy fire.  Dr. B.F.M. opined that, within a reasonable degree of medical certainty and based upon direct observation and examination of the Veteran, that the Veteran suffered from bilateral sensorineural hearing loss as a direct and proximate cause of exposure to exploding ordnance while serving in Vietnam.  Dr. B.F.M. also opined that, within a reasonable degree of medical certainty, that the Veteran's hearing loss would progress over time and that his tinnitus, if not abated by the time he separated from the Army, would develop to some degree of chronicity.

In March 2009, the Veteran underwent VA audiology examination.  At that time, he reported the onset of tinnitus after noise exposure during service, which included the firing of 8 inch guns.  He reported sporadic post-service occupational noise exposure although he indicated that he had always been in management.  The VA examiner acknowledged the opinion letter by Dr. B.F.M.  Following audiometric examination and review of the claims folder, the March 2009 VA examiner opined that the Veteran's hearing loss and tinnitus were not caused by, or a result of, military noise exposure.  In so opining, the VA examiner indicated that the Veteran's service treatment records contained a May 1966 audiometric examination which revealed a mild high-frequency hearing loss in the right ear (AD) and normal hearing acuity in the left ear (AS).  However, his audiometric examination at separation in December 1969 revealed normal hearing acuity in both ear (AU).  The examiner indicated that a comparison of audiometric examinations between entrance and separation did not reveal a standard threshold shift in hearing in either ear, and that the separation examination revealed normal hearing.  It was further noted that the STRs contained no record of complaint of tinnitus, and that the Veteran's tinnitus was consistent with noise-induced hearing loss and/or standard threshold shift which was not present at separation.  It was noted that the Veteran reported a positive history of occupational and recreational noise exposure.

On review of this record, the Board first observes that the Veteran entered active service in January 1968, and not May 1966 as presumed by the March 2009 VA examiner.  The May 1966 audiometric examination was identified as a Reserve Commission examination report, and the Veteran's DD 214 reflects active service beginning in January 1968.  Furthermore, the March 2009 VA examiner indicated that the Veteran's December 1969 audiometric examination revealed normal hearing acuity bilaterally.  Thus, the Board finds insufficient evidence that right ear hearing loss clearly and unmistakably pre-existed at the time of service entry in January 1968.  See 38 U.S.C.A. § 1111.

The Board next observes that the evidence of whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure is, at least, in relative equipoise.  In this regard, the Veteran's audiometric examination at the time of separation did not disclose hearing loss in either ear.  However, the Veteran's audiometric examination at the time of separation in December 1969 disclosed an increase in left ear auditory thresholds at 1000 and 4000 Hertz from his prior audiometric examination in 1966.  

In addition, a military physician has corroborated the Veteran's account of a temporary decrease in hearing acuity during combat events, which is presumed true even if not recorded in the STRs.  38 U.S.C.A. § 1154(b).  This military physician, in addition to treating the Veteran for temporary hearing loss following exposure to acoustic trauma in service, has provided opinion that, within a reasonable degree of medical certainty and based upon direct observation and examination of the Veteran, that the Veteran suffered from bilateral sensorineural hearing loss as a direct and proximate cause of exposure to exploding ordnance while serving in Vietnam.

On the other hand, the March 2009 VA audiologist has opined that the Veteran's bilateral hearing was not caused by, or a result of, military noise exposure.  However, the March 2009 VA audiologist did not discuss the significance of the Veteran's temporary hearing loss following acoustic trauma as described by the military physician nor provide any rationale for discounting the medical opinion of this military physician.  

Thus, the Board resolves any doubt in favor of the Veteran and finds that the November 2008 opinion from the military physician, who was the Veteran's treating physician in service, supports the Veteran's contention that his bilateral hearing loss results from his exposure to acoustic trauma in service.  In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss was incurred during his military service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Tinnitus

With respect to the claim for tinnitus, the Board finds that the first element of service connection, a current diagnosis, has been met.  In this regard, the Veteran reports experiencing ringing in the ears.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). 

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish tinnitus as a current disability.

As discussed above, the Board further finds that the Veteran was exposed to acoustic trauma in the combat environment.  Thus, the second element of service connection, in-service incurrence or injury, has been met. 

The remaining question is whether there is a relationship between the Veteran's tinnitus and noise exposure in service.  The March 2009 VA examiner opined that the Veteran's tinnitus was at least as likely as not associated with his hearing loss, but found that both hearing loss and tinnitus were not due to military service.  The March 2009 VA examiner did not discuss, however, the significance of the Veteran's report of recurrent tinnitus since service. 

As discussed above, the Board has awarded service connection for bilateral hearing loss and, as such, service connection for tinnitus would appear to be warranted on a secondary basis.  See 38 C.F.R. § 3.310.  However, for the reasons discussed below, the Board finds that tinnitus had its onset during military service and, as such, service connection is warranted on a direct basis.

In this regard, as noted previously, service connection may be granted based on continuity of symptomatology of a chronic disease, which includes tinnitus, under 38 C.F.R. § 3.309(a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure.  See Fountain, supra.  Thus, service connection may be granted on the basis of continuity of symptomatology even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus. 

In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service.  However, both the Veteran and his treating military physician have attested to the Veteran experiencing tinnitus after combat noise exposure.  The Veteran has reported recurrent tinnitus since service.  The military physician has also offered opinion that, within a reasonable degree of medical certainty, the Veteran's tinnitus if not abated by the time he separated from the Army would develop to some degree of chronicity.

As such, the record contains credible evidence of continuity of tinnitus symptomatology beginning during service and continuing since discharge.  The Board has no reason to doubt the veracity of the Veteran's recollections or the observations by his military physician.  In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his military service.  Consequently, service connection for such disorder is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


